DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-35 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita et al. (US 2009/0016120 A1).
Regarding claim 31, Kinoshita teaches a volatile memory integrated circuit device, comprising:
a volatile memory array (Fig. 1, Memory Cell array 10);
a command/address input circuit configured to receive command/address input signals (Input circuit 12);
a clock input circuit configured to receive clock signals (CLK); and
a tuning circuit configured to adjust a timing and/or an amplitude of the received
command/address input signals (¶0009).
Regarding claim 32, Kinoshita further teaches the volatile memory integrated circuit device of claim 31, wherein the tuning circuit is further configured to adjust a timing and/or an amplitude of a received select signal (¶0009).
Regarding claim 33, Kinoshita further the volatile memory integrated circuit device of claim 31, wherein the tuning circuit comprises one or more phase delay elements, one or more equalizers, or a combination thereof (delay circuit, ¶0009).
Regarding claim 34, Kinoshita further the volatile memory integrated circuit device of claim 31, wherein the tuning circuit is further configured to adjust an impedance of the volatile memory integrated circuit device (Fig. 7, delay circuits 291 causes adjustment to impedance).
Regarding claim 35, Kinoshita further teaches the volatile memory integrated circuit device of claim 31, wherein the tuning circuit is configured to store a tuning configuration corresponding to a measured clock skew or a measured frequency response at the command/address input circuit (¶0056).
Regarding claim 39, Kinoshita further teaches the volatile memory integrated circuit device of claim 31, wherein the volatile memory array is a DRAM array (¶0030).

Allowable Subject Matter
Claims 1-30 and 40-47 are allowed.
Claims 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, the following limitation(s) in combination with the remaining claimed limitation:
With regards to claim 1, y clock trees operably coupling the RCD to the x volatile memories, wherein the RCD is configured to selectively disable all but a first one of the y clock trees to isolate a first corresponding subset of x/y of the x volatile memories to tune a first delay associated with the first one of the y clock trees, and wherein each of x, y, and x/y is a positive integer greater than 1.
With regards to claim 11, x volatile memories, each including a tuning circuit; y clock trees configured to distribute clock signals from the RCD to the x volatile memories; and z control lines configured to distribute control signals from the RCD to the x volatile memories, wherein each of x, y, and z, is a positive integer greater than 1, and wherein the RCD is configured to selectively disable all but one of the y clock trees and all but one of the z control lines to isolate a single one of the x volatile memories to configure the tuning circuit thereof.
With regards to claim 40, disabling, with a registering clock driver (RCD), all but one clock tree of a plurality of clock trees, the plurality of clock trees configured to distribute clock signals from the RCD to a plurality of volatile memories; and tuning, with the RCD, a first delay associated with the one clock tree based at least in part on a clock skew for a subset of the plurality of volatile memories, the subset being coupled by the one clock tree to the RCD.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824